Boatwright was found guilty of voluntary manslaughter on May 17, 1892. On the next day he filed a motion for a new trial. A rule nisi issued, and service was duly made. On May 20, he applied for and was granted an order allowing him thirty days within which to prepare a brief of evidence and an amendment to the motion. On May 28, the court took a recess until July 5, with the announcement that the term would remain open during the interval for all purposes except the trial of causes. On July 5, the movant tendered an amended motion and a brief of the evidence, and moved that the court extend the time given by the previous order, and he be. then allowed to file the brief and amendment, his counsel stating that before the thirty days had expired he applied several times to the official stenographer for the evidence from which to prepare a-*15brief of the same, as he could not from memory make one, the greater portion of the evidence having been written or documentary and being in the possession and custody of the stenographer, who had assured counsel that he would make every effort to have the evidence ready before the time expired, but it was not filed or furnished or accessible to counsel until June 28, and then only in detached parts; and that as soon as counsel got the record of the evidence and the charge of the court, he at once prepared the brief and drew the amended motion. The court declined to allow this motion, and sustained a motion to dismiss the motion for a new trial, because no brief of the evidence had been filed or offered before the expiration of the thirty days.
Walter A. Way, by brief,'for plaintiff in error.
W. G-. Brantley, solicitor-general, by brief, contra.